Case 19-12809-JKS           Doc 481       Filed 04/18/19 Entered 04/18/19 14:31:56                    Desc Main
                                         Document      Page 1 of 3


GIBBONS P.C.
Karen A. Giannelli, Esq.
Mark B. Conlan, Esq.
Brett S. Theisen, Esq.
One Gateway Center
Newark, New Jersey 07102
Telephone: (973) 596-4500
Facsimile: (973) 596-0545
E-mail: kgiannelli@gibbonslaw.com
         mconlan@gibbonslaw.com
         btheisen@gibbonslaw.com

Counsel to the Debtors
and Debtors-in-Possession

                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEW JERSEY


In re:                                                     Chapter 11

NEW ENGLAND MOTOR FREIGHT, INC.,                           Case No. 19-12809 (JKS)
et al.,
                                                           (Jointly Administered)
                          Debtors.1



                   NOTICE OF FILING EXHIBIT A TO STALKING HORSE
                           ASSET PURCHASE AGREEMENT

         PLEASE TAKE NOTICE that on March 25, 2019, the above-captioned debtors and

debtors in possession (the “Debtors”) filed Debtors’ Motion for Orders (I)(A) Approving

Bidding Procedures and Auction and (B) Scheduling Sale Hearing and Approving Notice

Thereof; (II) Authorizing the Sale of Substantially All of the Debtors' Eastern Freight

Ways, Inc. and Carrier Industries Inc.’s Assets Free and Clear of All Liens, Claims,


1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: New England Motor Freight, Inc. (7697); Eastern Freight Ways, Inc. (3461); NEMF World Transport,
Inc. (2777); Apex Logistics, Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC
(4357); MyJon, LLC (7305); Hollywood Avenue Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF
Logistics, LLC (4666).


                                                                                             2724886.1 115719-100281
Case 19-12809-JKS       Doc 481     Filed 04/18/19 Entered 04/18/19 14:31:56             Desc Main
                                   Document      Page 2 of 3


Encumbrances, and Other Interests; (III) Authorizing the Assumption and Assignment of

Certain Executory Contracts and Unexpired Leases; and (IV) Granting Related Relief (the

“Motion”) (Docket No. 335) with the United States Bankruptcy Court for the District of New

Jersey (the “Bankruptcy Court”).

       PLEASE TAKE FURTHER NOTICE that on April 18, 2019, the Debtors filed their

Notice Of (I) Stalking Horse Designation; (II) Filing Of Stalking Horse APA With Bid Protections;

And (III) Filing Of Amended Bidding Procedures (Docket No. 477). Attached hereto is Exhibit A

to the Stalking Horse APA, which exhibit was inadvertently not included with the filing.

Dated: April 18, 2019                        Respectfully submitted,
Newark, New Jersey
                                             GIBBONS P.C.


                                             By: /s/ Karen A. Giannelli
                                                Karen A. Giannelli, Esq.
                                                Mark B. Conlan, Esq.
                                                Brett S. Theisen, Esq.
                                                One Gateway Center
                                                Newark, New Jersey 07102
                                                Telephone: (973) 596-4500
                                                Facsimile: (973) 596-0545
                                                E-mail: kgiannelli@gibbonslaw.com
                                                         mconlan@gibbonslaw.com
                                                         btheisen@gibbonslaw.com

                                                 Counsel to the Debtors and Debtors-in-
                                                 Possession




                                                                                2724886.1 115719-100281
Case 19-12809-JKS         Doc 481        Filed 04/18/19 Entered 04/18/19 14:31:56                 Desc Main
                                        Document      Page 3 of 3


                       Exhibit A to Stalking Horse Asset Purchase Agreement

                                      Allocation Schedule Methodology

The Tax Purchase Price shall be allocated among the Acquired Assets in accordance with the principles
set forth below. For purposes hereof, the class references are in accordance with Section 1060 of the
Internal Revenue Code and Treasury Regulation Sections 1.1060-1 and 1.338-6. The listing of a class of
assets in the table below does not mean that such class of assets is applicable to the transaction.

                Asset Class                               Allocation of Tax Purchase Price

  Class I Assets (cash, demand deposits,      Actual face amount of Class I assets on the Closing Date.
  etc.)

  Class II Assets (marketable stock,          Fair market value of Class II assets on Closing Date.
  government securities, etc.)

  Class III Assets (accounts receivables,     Actual face amount of Class III assets, after reduction for
  mortgages, etc.)                            the reserve for bad debts, on the Closing Date.


  Class IV Assets (inventory, etc.)           Fair market value of Class IV assets on the Closing Date.

  Class V Assets (assets other than Class     Fair market value of Class V assets on the Closing Date.
  I, II, III, IV, VI, or VII assets)

  Class VI Assets (§197 intangibles other     Agreed upon value for Class VI assets on the Closing Date.
  than goodwill and going concern value)

  Class VII Assets (goodwill and going        Any remaining Tax Purchase Price, after taking into
  concern value)                              account the allocations to assets in Classes I through VI
                                              above.




                                                                                         2724886.1 115719-100281
